Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
Claims 1, 2, 3, 4, 5, 6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being Anticipated by Goudy et al. (US 20130127195 A1).
Regarding Claim 1, Goudy discloses:
a manipulator [0001 & 0024] configured for transferring a block having at least one core, said manipulator comprises:
an end effector (10) comprising:
an elongated member comprising a tip (Fig. 1 & Fig. 3 & Fig. 4 & Fig. 6); and 
a resilient member (40) configured for assuming a first state (Fig. 1 & Fig. 2 & Fig. 3) in which said resilient member has a first hardness and a first size and a second state (Fig. 4 & Fig. 5 & Fig. 6) in which said resilient member is configured for assuming a second state in which said resilient member has a second hardness and second size, wherein said first hardness is not the same as said second hardness and said first size is not the same as said second size and said resilient member is disposed on said tip (Fig. 1 & Fig. 2 & Fig. 3 & Fig. 4 & Fig. 5 & Fig. 6),
wherein said elongated member is configured to be disposed such that said tip is disposed within the at least one core and said resilient member is disposed in said first state before said resilient member is disposed in said second state to engage the at least one core and said elongated member is moved to transfer the block [0059].
Regarding Claim 2, Goudy discloses:
said resilient member comprises a bladder [0050].
Regarding Claim 3, Goudy discloses:
said resilient member comprises treads disposed on an outside surface of said bladder to enhance engagement of said resilient member of the at least one core [0049].
Regarding Claim 4, Goudy discloses:
resilient member comprises leaf springs [0049].
Regarding Claim 5, Goudy discloses:
a second member (200), wherein said elongated member further comprises a second end opposingly disposed from said tip on said elongated member (Fig. 1 & Fig. 3 & Fig. 4 & Fig. 6), said elongated member is rotatably connected to said second member such that the orientation of the block engaged by said end effector can be adjusted [0030].
Regarding Claim 6, Goudy discloses:
said end effector is controlled by a system selected from the group consisting of a hydraulic system and a pneumatic system [0052].
Regarding Claim 9, Goudy discloses:
the block is a block selected from the group consisting of a triangular block, a rectangular block and a cylindrical block [0058 & 0062].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Goudy et al. (US 20130127195 A1.
Regarding Claim 7, Goudy teaches: 
said end effector is controlled by a system selected from the group consisting of a hydraulic system and a pneumatic system [0052].
Goudy does not teach:
said end effector is controlled by a system comprising a three-position valve.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a three position valve to control the pneumatic pressure actuating the end effector in a simple manner which requires little complexity or maintenance since the Examiner takes OFFICIAL NOTICE that three way valves for control of simple two-position pneumatic systems were well known in the art before the effective filing date of the claimed invention.
Regarding Claim 8, Goudy does not explicitly teach:
the block is supplied by a material supply system that is not physically connected to said manipulator.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the articles to be engaged by the manipulator through material supply system that is not physically connected to said manipulator to reduce the complexity and intervals of maintenance in the two systems by allowing one system to be worked on without requiring it be separated from the other and to reduce the vibration subjected to each system by not having each system subject to the vibrations caused by operation of the other system since the Examiner takes OFFICIAL NOTICE that three way valves for control of simple two-position pneumatic systems were well known in the art before the effective filing date of the claimed invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent Publications EP 2995564 A1 and WO 2017138883 A1 have been cited by the Examiner as pertinent to the Applicant’s disclosure because they teach article gripping systems utilizing bladders actuated by pneumatic systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872. The Examiner can normally be reached on Monday-Thursday, 7:00-5:30 EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAUL RODRIGUEZ can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652